SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

71
KA 12-00929
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DASHAWN G., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID R. PANEPINTO
OF COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Erie County Court (Michael L.
D’Amico, J.), rendered May 10, 2012. The adjudication convicted
defendant, upon a jury verdict, of robbery in the second degree.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from an adjudication based upon a
jury verdict finding him guilty of robbery in the second degree (Penal
Law § 160.10 [1]). Viewing the evidence in light of the elements of
the crime as charged to the jury (see People v Danielson, 9 NY3d 342,
349), we conclude that the verdict is not against the weight of the
evidence (see generally People v Bleakley, 69 NY2d 490, 495).
Although “an acquittal would not have been unreasonable” in light of
defendant’s testimony (Danielson, 9 NY3d at 348), it cannot be said
that the jury failed to give the evidence the weight it should be
accorded in concluding that defendant participated in the robbery (see
People v Leggett, 101 AD3d 1694, 1694, lv denied 20 NY3d 1101). The
jury “ ‘see[s] and hear[s] the witnesses [and thus] can assess their
credibility and reliability in a manner that is far superior to that
of [this Court, which] must rely on the printed record’ ” (People v
Horton, 79 AD3d 1614, 1615, lv denied 16 NY3d 859, quoting People v
Lane, 7 NY3d 888, 890), and we perceive no reason to disturb the
jury’s credibility determinations.




Entered:   February 7, 2014                        Frances E. Cafarell
                                                   Clerk of the Court